Exhibit 10.42

ACE LIMITED

SUPPLEMENTAL RETIREMENT PLAN

(as amended and restated effective as of January 1, 2009)



--------------------------------------------------------------------------------

ACE LIMITED SUPPLEMENTAL RETIREMENT PLAN

General

The ACE Limited Supplemental Retirement Plan is hereby adopted effective
January 1, 2009 by ACE Limited to provide supplemental retirement benefits to
Eligible Employees pursuant to the terms and provisions set forth below. From
January 1, 2005 through December 31, 2008, the Plan has operated in good faith
compliance with Code section 409A and the transitional guidelines set forth in
official IRS guidance. Effective January 1, 2009, participation in the Plan will
continue only to the extent amounts deferred and credited are not subject to
Code section 457A.

The Plan is intended (1) to comply with Code section 409A, the final regulations
and official guidance issued thereunder for credited amounts earned and vested
after December 31, 2004, while credited amounts earned and vested prior to
January 1, 2005 (and applicable earnings credited on these amounts) are not
intended to be subject to the provisions of Code section 409A (the
“Grandfathered Amounts”), to the fullest extent permitted by Code section 409A,
the final regulations and official guidance, and (2) to be “a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA. Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions. The Plan document and Plan procedures in effect on December 31, 2004
will remain in full force and effect for the Grandfathered Amounts and is
labeled Attachment A.

SECTION 1

DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

“Affiliate” means any corporation or other entity that is treated as a single
employer with the Company under section 414 of the Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Pension Committee of the Company or such other committee
as may be appointed by the Compensation Committee of the Board of Directors from
time to time.

“Company” means ACE Limited or any successor corporation or other entity.



--------------------------------------------------------------------------------

“Eligible Employee” means an Employee who is designated by the Committee as
belonging to a “select group of management or highly compensated employees,” as
such phrase is defined under ERISA, and eligible to participate in the Plan. Any
determination of the Committee regarding whether an Employee is an Eligible
Employee shall be final and binding for all Plan purposes.

“Employee” means an individual who is a regular employee on the U.S. payroll of
the Company or its Affiliates. The term “Employee” shall not include a person
hired as an independent contractor, leased employee, consultant, or a person
otherwise designated by the Company or an Affiliate as not eligible to
participate in the Plan, even if such person is determined to be an “employee”
of the Company or an Affiliate by any governmental or judicial authority.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Key Employee” means an Employee treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) of the Company or
its Affiliates if the Company’s stock is publicly traded on an established
securities market or otherwise (i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof)). Key Employees shall be
determined in accordance with Code section 409A using a December 31
identification date.

“Participant” means an Eligible Employee with an accrued benefit under the Plan.

“Plan” means the ACE Limited Supplemental Retirement Plan, as set forth herein
and as amended from time to time.

“Separation from Service” or “Separates from Service” means a “separation from
service” within the meaning of Code section 409A.

SECTION 2

Amount and Payment of Plan Benefit

2.1. Accounts. The Committee shall maintain “Supplemental Accounts” in the name
of each Participant under the Plan which will reflect the amount, expressed in
United States dollars, to which the Participant may become entitled under the
Plan. A Participant’s Supplemental Accounts shall be credited in each Plan Year
as follows:

 

  (a)

For any Plan Year, in the event the Participant’s before-tax elective
contributions to the Retirement Plan are limited by the provisions of sections
401(a)(17), 401(k)(3), 402(g) or 415 of the Code, as applicable, his
compensation for the Plan Year will continue to be reduced by, and the
Participant’s Supplemental Before-Tax Account credited with, an amount equal to



--------------------------------------------------------------------------------

 

the amount of before-tax elective contributions that would have been made under
the Retirement Plan had the provisions of sections 401(a)(17), 401(k)(3), 402(g)
or 415 of the Code, as applicable, not applied to him. Credits to the
Participant’s Supplemental Before-Tax Account pursuant to this subsection 2.1(a)
shall be made at the same time that before-tax elective contributions would
otherwise have been credited to his accounts under the Retirement Plan. A
Participant shall make an election to participate in the Plan and such election
shall remain in effect until modified or revoked by the individual in accordance
with the terms of the Plan. Notwithstanding the foregoing provisions of this
subsection 2.1(a), salary reductions shall continue and an amount shall be
credited to the Participant’s Supplemental Before-Tax Account in accordance with
this subsection 2.1 (a)(and Supplemental Matching Contributions and Supplemental
Discretionary Matching Contributions, if any, shall be credited to the
Participant’s applicable accounts in accordance with subsections 2.1(b) and
2.1(c)) for a Plan Year only if the Participant’s before-tax elective
contributions to the Retirement Plan have reached the maximum amount permitted
under section 402(g) of the Code or the maximum elective contributions permitted
under the Plan and the Committee shall require that the Participant elect (and
not reduce) in the Plan Year the maximum deferral percentage permitted under the
Retirement Savings Plan in order to receive a Supplemental Before-Tax
Contribution for the Plan Year under this Plan, and shall establish such other
administrative procedures as are necessary to comply with such regulations.

 

  (b) Subject to the requirements of subsection 2.1(a), for any Plan Year, a
Participant’s Supplemental Matching Account shall be credited with an amount
equal to the difference, if any, between (a) the matching contributions that
would have been contributed on behalf of the Participant to the Retirement Plan
for that Plan Year, in accordance with the terms thereof and based on his
before-tax elective contributions under the Retirement Plan, determined without
regard to the limitations of sections 401(a)(17), 401(k)(3), 401(m), 402(g) or
415 of the Code, and (b) the amount of matching contributions actually made to
the Retirement Plan on behalf of the Participant. Credits to the Participant’s
Supplemental Matching Account pursuant to this subsection 2.1(b) shall be made
at the same time that matching contributions would otherwise have been credited
to his accounts under the Retirement Plan.

 

  (c)

Subject to the requirements of subsection 2.1(a), for any Plan Year, a
Participant’s Supplemental Discretionary Matching Account shall be credited with
an amount equal to the difference, if any, between (a) the discretionary
matching contributions that would have been contributed on behalf of the
Participant to the Retirement Plan for that Plan Year, in accordance with the
terms thereof and based on his before-tax salary deferral election under the
Retirement Plan, determined without regard to the limitations of sections
401(a)(17), 401(k)(3), 401(m), 402(g) or 415 of the Code, and



--------------------------------------------------------------------------------

 

(b) the amount of discretionary matching contributions actually made to the
Retirement Plan on behalf of the Participant. Credits to the Participant’s
Supplemental Discretionary Matching Account pursuant to this subsection 2.1(c)
shall be made at the same time that discretionary matching contributions would
otherwise have been credited to his accounts under the Retirement Plan.

 

  (d) For any Plan Year, a Participant’s a Participant’s Supplemental Core
Account shall be credited with an amount equal to the difference, if any,
between (a) the Employer Core Contribution that would have been contributed on
behalf of the Participant to the Retirement Plan for that Plan Year, in
accordance with the terms thereof determined without regard to the limitations
of sections 401(a)(17) or 415 of the Code and (b) the amount of the Employer
Core Contributions actually made to the Retirement Plan on behalf of the
Participant. Credits to the Participant’s Supplemental Core Account pursuant to
this subsection 2.1(d) shall be made at the same time that Employer Core
Contributions would otherwise have been credited to his accounts under the
Retirement Plan.

2.2. Adjustment of Accounts. Each Participant’s Accounts shall be adjusted in
accordance with this Section 2 in a uniform manner as of each Valuation Date, as
follows:

 

  (a) first, charge to the Account balance the amount of any distributions under
the Plan with respect to that Account that have not previously been charged;

 

  (b) then, adjust the Account balance for the applicable Investment Return
Rate(s); and

 

  (c) then, credit to the Account balance the amount to be credited to that
Account in accordance with subsections 2.1 that have not previously been
credited.

Except as otherwise designated by the Committee, the term “Valuation Date” means
the last day of each month.

2.3. Investment Return Rates. The “Investment Return Rate(s)” with respect to
the Account(s), or portions of the Supplemental Account(s), of any Participant
for any period shall be the Investment Return Rate(s) elected by the individual
in accordance with subsection 2.4 from among such investment alternatives (if
any) for that period which, in the discretion of the Committee, are offered from
time to time under this paragraph 2.3.

2.4. Participant Selection of Investment Return Rate. The Investment Return Rate
alternatives under the Plan, and a Participant’s ability to choose among
Investment Return Rate alternatives, shall be determined in accordance with
rules established by the Committee from time to time; provided, however, that
the Company may not modify the Investment Return Rate with respect to periods
prior to the adoption of such modification.



--------------------------------------------------------------------------------

2.5. Statement of Accounts. As soon as practicable after the last day of each
Plan Year, the Committee will cause to be delivered to each Participant a
statement of the balance of his Supplemental Account as of that day.

2.6 Distribution. Subject to the following provisions of this subsection 2.6 and
subsection 2.8, a Participant’s Supplemental Account balance shall be payable to
the Participant in a single sum during first calendar quarter of the year
following the year the Participant Separates from Service. Subject to any
applicable currency exchange laws, payments shall be made in such currency as
the Committee shall elect, based on the currency exchange rate of the Trustee of
the Retirement Plan as of the date of payment. In the event of a Participant’s
death, the amount which would otherwise be payable to the Participant shall be
paid to one or more beneficiaries designated by the Participant for purposes of
the Plan in a writing filed with the Committee prior to the date of death. Any
such designation shall cancel any previous designation by the Participant. If no
such designation is on file on the date of the Participant’s death, or if the
designated beneficiary predeceases the Participant, the Participant’s
Supplemental Account balance shall be paid to the Participant’s estate.

Notwithstanding the foregoing, distributions may not be made to a Key Employee
upon a Separation from Service before the date which is six months after the
date of the Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). If applicable, any amounts payable to the
Participant during such six (6) month period shall be accumulated and paid on
the first day of the seventh month following the Participant’s Separation from
Service.

2.7 Distributions to Persons Under Disability. In the event a Participant or his
beneficiary is declared incompetent and an conservator or other person legally
charged with the care of his person or of his estate is appointed, any benefit
to which such Participant or beneficiary is entitled under the Plan shall be
paid to such conservator or other person legally charged with the care of his
person or of his estate.

2.8 Forfeiture of Certain Accounts. Notwithstanding any provision of the Plan to
the contrary, in no event shall any amount attributable to the Participant’s
Supplemental Account be payable to or on account of a Participant whose
Separation from ServiceDate occurs prior to the Participant’s completion of
twelve consecutive months of employment with an Employer for any reason other
than the death of the Participant. Effect of Early Taxation. If the
Participant’s benefits under the Plan are includible in income pursuant to Code
section 409A, such benefits shall be distributed immediately to the Participant.

2.9 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:

 

  (a) The Company’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or



--------------------------------------------------------------------------------

  (b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section 4.11 shall be paid
in accordance with Code section 409A.

2.10 Transitional Distributions for Separations from Service during 2005 and
2006. For Participants who Separated from Service in 2005 or 2006 (for amounts
credited during 2005 or 2006) distributions begin the later of the first quarter
of the year following the year the Participant Separates from Service or by the
end of the year in which the Participant attains age 55.

2.11 Changes in Time or Form of Distribution. Participants who Separated from
Service in 2005 and 2006, may make an election to change the time or form of a
distribution, but only if the following conditions are satisfied:

 

  (a) The election may not take effect until at least twelve (12) months after
the date on which the election is made; and

 

  (b) In the case of an election to change the time or form of a distribution
under Sections 4.1, 4.2, or 4.5, a distribution may not be made earlier than at
least five (5) years from the date the distribution would have otherwise been
made; and

 

  (c) In the case of an election to change the time or form of a distribution
under Section 4.2, the election must be made at least twelve (12) months before
the date of the first scheduled distribution.

 

  (d) All changes to the time or form of any distribution are subject to
approval by the Committee and only permitted to the extent allowed by Code
section 409A.

SECTION 3

Source of Benefit Payments

3.1. Liability for Benefit Payments. The amount of any benefit payable under the
Plan shall be paid from the general revenues of the Employer of the Participant
with respect to whom the benefit is payable; provided, however, that if a
Participant has been employed by more than one Employer, the portion of his Plan
benefits payable by any such Employer shall be that portion accrued



--------------------------------------------------------------------------------

while the Participant was employed by that Employer, and earnings on such
portion. An Employer’s obligation under the Plan shall be reduced to the extent
that any amounts due under the Plan are paid from one or more trusts, the assets
of which are subject to the claims of general creditors of the Employer or any
affiliate thereof; provided, however, that nothing in the Plan shall require the
Company or any Employer to establish any trust to provide benefits under the
Plan.

3.2. No Guarantee. Neither a Participant nor any other person shall, by reason
of the Plan, acquire any right in or title to any assets, funds or property of
the Employers whatsoever, including, without limitation, any specific funds,
assets, or other property which the Employers, in their sole discretion, may set
aside in anticipation of a liability under the Plan. A Participant shall have
only a contractual right to the amounts, if any, payable under the Plan,
unsecured by any assets of the Employers. Nothing contained in the Plan shall
constitute a guarantee by any of the Employers that the assets of the Employers
shall be sufficient to pay any benefits to any person.

3.3. Successors. The obligations of the Company and each Employer under the Plan
shall be binding on any assignee or successor in interest thereto. Prior to any
merger, consolidation or sale of assets, the Company, or if applicable, the
Employer, shall require any such successor to expressly assume all of the
Company’s, or if applicable, all of the Employer’s, obligations under the Plan.

3.4 Effect of Early Taxation. If the Participant’s benefits under the Plan are
includible in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.

3.5 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:

 

  (c) The Company’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or

 

  (d) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section 4.11 shall be paid
in accordance with Code section 409A.

3.6 Taxes. The Company or other payor may withhold from a benefit payment under
the Plan or a Participant’s wages in order to meet any federal, state, or local
tax withholding obligations with respect to Plan benefits. The Company or other
payor may also accelerate and pay a portion of a Participant’s benefits in a
lump sum equal to the Federal Insurance Contributions Act (“FICA”) tax imposed
and the income tax withholding related to such FICA amounts. The Company or
other payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.



--------------------------------------------------------------------------------

SECTION 4

Amendment and Termination

4.1 Amendment and Termination. The Company may, at any time, amend or terminate
the Plan; provided, however, that subject to the provisions of the following
sentence, neither an amendment nor a termination shall adversely affect the
rights of any Participant under the Plan without the consent of the Participant.
The Company, by Plan amendment or termination, may prospectively eliminate the
right to have amounts credited to any Supplemental Account pursuant to the
provisions of Section 2 or reduce the amount which is required to be credited to
any such account pursuant to those provisions.

4.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall adversely affect the rights of any Participant to amounts credited to his
Account as of the effective date of such amendment or termination; provided
however, an amendment may freeze or limit future accruals of benefits under the
Plan on and after the date of such amendment. Upon termination of the Plan,
distribution of balances in Accounts shall be made to Participants and
beneficiaries in the manner and at the time described in Section 2, unless the
Company determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A. Upon termination of the Plan, no further deferrals of Eligible
Income shall be permitted; however, earnings, gains and losses shall continue to
be credited to Account balances in accordance with Section 2 until the Account
balances are fully distributed.

4.3 No Material Modification. Notwithstanding the foregoing, no amendment of the
Plan shall apply to the Grandfathered Amounts, unless the amendment specifically
provides that it applies to such amounts. The purposes of this restriction is to
prevent a Plan amendment from resulting in an inadvertent “material
modification” to amount that are “grandfathered” and exempt from the
requirements of Code section 409A.



--------------------------------------------------------------------------------

ATTACHMENT A

The ACE Limited Supplemental Retirement Plan as in effect December 31, 2004.

Refer to exhibit 10.1 of Form 10-Q filed on November 14, 2001.